                        1   J. EDWARD BROOKS, State Bar No. 247767
                            ELIEZER M. COHEN, State Bar No. 302248
                        2   GAVRILOV & BROOKS
                            2315 Capitol Avenue
                        3   Sacramento, CA 95816
                            Telephone:    (916) 504-0529
                        4   Facsimile:    (916) 473-5870
                            Email:        ebrooks@gavrilovlaw.com
                        5
                            Attorneys for Plaintiff
                        6   GREGORY SIMMONS

                        7

                        8                                    UNITED STATES DISTRICT COURT

                        9                                   EASTERN DISTRICT OF CALIFORNIA

                       10

                       11   GREGORY SIMMONS,                                   Case No. 2:16-cv-02959-JAM-DB
SACRAMENTO, CA 95816
 2315 CAPITOL AVENUE
  GAVRILOV & BROOKS




                       12                      Plaintiff,                     JOINT STIPULATION AND ORDER
                                                                              DISMISSING ACTION WITH PREJUDICE
                       13          v.

                       14   STATE OF CALIFORNIA
                            DEPARTMENT OF GENERAL
                       15   SERVICES, and FRED KLASS, an
                            individual, and DOES 1 -10,
                       16
                                               Defendant.
                       17

                       18          TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

                       19   CALIFORNIA:

                       20          Plaintiff GREGORY SIMMONS and Defendants STATE OF CALIFORNIA,

                       21   DEPARTMENT OF GENERAL SERVICES and FRED KLASS, by and through their respective

                       22   attorneys, hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

                       23   to the dismissal of this action in its entirety, with prejudice, and without an award of attorney’s fees

                       24   or costs to any party.

                       25
                            IT IS SO STIPULATED AND AGREED:
                       26

                       27

                       28
                                                                                1.
                                                        STIPULATION AND ORDER FOR DISMISSAL
                        1

                        2   Dated: July 15, 2019                                    GAVRILOV & BROOKS

                        3

                        4                                                           /s/ J. Edward Brooks
                                                                                    J. Edward Brooks
                        5                                                           Attorneys for Plaintiff
                                                                                    GREGORY SIMMONS
                        6

                        7
                            Dated: July 15, 2019                                    Xavier Becerra
                        8                                                           Attorney General of California
                        9

                       10                                                           /s/ Peter Halloran
                                                                                    Peter Halloran
                       11                                                           Deputy Attorney General
                                                                                    Attorneys for Defendants
SACRAMENTO, CA 95816
 2315 CAPITOL AVENUE
  GAVRILOV & BROOKS




                       12                                                           DEPARTMENT OF GENERAL SERVICES
                                                                                    and FRED KLASS
                       13

                       14
                                                                                    ORDER
                       15
                                   Based upon the foregoing stipulation and otherwise finding good cause therefor,
                       16
                                   IT IS HEREBY ORDERED that this case is dismissed in its entirety, with prejudice, and
                       17
                            without an award of attorney’s fees or costs to any party.
                       18

                       19
                            Dated: 7/16/2019                                        /s/ John A. Mendez___________
                       20                                                           HON. JOHN A. MENDEZ
                                                                                    U. S. DISTRICT COURT Judge
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                               2.
                                                       STIPULATION AND ORDER FOR DISMISSAL
